DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 3/2/22, which is entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paine (US 8,651,064 B2) (hereinafter “Paine”). The specification and drawings of Paine show all of the elements recited in claim 21 of this application.
Regarding claim 21, Paine shows a first boiler (10); at least one secondary boiler (15) in operative connection with said first boiler and (via unnumbered data line at the bottom of Fig. 3, see annotated Figs.1 and 3 below, the capitalized annotations denoting claim limitations) having a plurality of internal sub boilers (46 and 52 in Fig. 1); an external boiler control connected to said first boiler (building automation system 200 or computer 204, Fig. 3); and wherein said external boiler control enables said first boiler to control a boiler parameter of said first boiler (col. 7 lines 49 – 60), said at least one secondary boiler (15), and said plurality of internal sub boilers of said at least one secondary boiler (46 and 52, Fig. 1) according to a predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler and said plurality of internal sub boilers of said at least one secondary boiler (cascade control of first through fourth boiler units making up the first and second boiler, Fig. 11), wherein the predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary boiler is based on operational status and specifications associated with each of said boilers (ignition status and blower speed range, col. 10 lines 42 – 52 and col. 11 lines 26 – 33).

    PNG
    media_image1.png
    611
    915
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    1015
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Paine. Paine discloses at least one master boilers (10, see annotated Figs. 1 and 3 below, the capitalized annotations denoting claim limitations); at least one secondary boiler (15) in operative connection with each of said master boilers and (via unnumbered “private communication bus” in annotated Fig. 3 below), said secondary boilers (15) each having a plurality of internal sub boilers (46 and 52, annotated Fig. 1); a boiler control (30 and 18) with a private communications bus connected to one of said master boilers or said secondary boilers (see annotated Fig. 3, below); and an external control connected to said master boilers (building automation system 200 or computer 204, Fig. 3); wherein said external control controls said master boiler (col. 7 lines 49 – 60, controlling sub boilers 14 and 20 that make up the master boiler 10 in Fig. 1) and enables said boiler control to adjust a boiler parameter of at least one of said master boilers (10), said secondary boiler (15, via the interface control system 30 and control unit 18), and said plurality of internal sub boilers (46 and 52, which make up the secondary boiler 15, col. 9 lines 6 – 18, and step 240 in Fig. 8). 

    PNG
    media_image3.png
    633
    945
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    617
    1040
    media_image4.png
    Greyscale


Paine does not explicitly disclose the at least one master boiler is at least two master boilers. However, this limitation would have been obvious to a person having ordinary skill in the art at the time of the invention as an obvious duplication of parts that has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04, VI, B. Here, there is no new and unexpected result from having more than one master boiler.

Allowable Subject Matter
Claims 1 – 7, 9 – 12, and 14 – 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the present invention pertains to a networked boiler system that specifically requires a first boiler, at least one secondary boiler in operative connection to the first boiler and having a plurality of internal sub boilers, a boiler control, and external control connected to the first boiler, the external control enables the boiler control to adjust a boiler parameter of at least one of the first boiler, the second boiler, and plurality of sub boilers. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above system used in combination with the boiler control configured to control said sub boilers in a collective mode and an independent mode; and wherein said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole in said collective mode and said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime, and maximum efficiency in said independent mode. Claims 2 – 7 are allowable for depending from claim 1. 
Regarding independent claim 9, the present invention pertains to a boiler control for a networked boiler system that specifically requires a connector connecting a first boiler to an external boiler control, and a control algorithm in software in the external boiler control, the control algorithm allows the first boiler to adjust a boiler parameter of at least one secondary boiler connected to the first boiler and a plurality of sub boilers within the secondary boiler. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above boiler control used in combination with the control algorithm configured to control said sub boilers in a collective mode and an independent mode, wherein said control algorithm is configured to synchronize said sub boilers so that said sub boilers function as a whole in said collective mode and said control algorithm is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime, and maximum efficiency in said independent mode. Claims 10 – 12 are allowable for depending from claim 9. 
Regarding independent claim 14, the present invention pertains to a method of operating a networked boiler system that specifically requires connecting a first boiler to at least one secondary boiler, the secondary boiler including a plurality of sub boilers, connecting the first boiler to an external control, sending a boiler parameter from the external control to the first boiler, and controlling the secondary boiler and plurality of sub boilers. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with controlling the boilers based on said boiler parameter in a collective mode and an independent mode, wherein said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole in said collective mode and said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime, and maximum efficiency in said independent mode. Claim 15 – 19 are allowable for depending from claim 14.

Response to Arguments
Applicant’s arguments and amendments, see pages 7 – 9 and 11 – 13, filed 3/24/22, with respect to independent claims 1, 9, and 14, and their dependent claims, have been fully considered and are persuasive.  The rejection of 11/24/21 has been withdrawn. 
Applicant's arguments related to independent claim 21 filed 3/24/22 on page 9 of the Remarks have been fully considered but they are not persuasive. Applicant argues that the Paine reference is merely activating different burner assemblies, and there is nothing about the hierarchy of controlling the first boiler, secondary boiler, and sub boilers as recited in claim 1. The Office notes that paragraph [0027] of the specification of the present application makes it clear that the internal burners are referred to as “sub boilers”, and therefore the internal burner assemblies 14 and 20 in the first boiler 10, and internal burner assemblies 46 and 52 in the secondary boiler 15 meet the limitation of “sub boilers.” The secondary boiler 15 comprises sub boilers 46 and 52, and therefore controlling the sub boilers implies the secondary boiler is being controlled. The hierarchy claimed is shown in Paine Fig. 1, and col. 11 lines 3 – 16 and col. 11 lines 26 – 33. 
Applicant's arguments related to independent claim 22, as amended, filed 3/24/22 on page 10 of the Remarks have been fully considered but they are not persuasive. Applicant argues that Paine does not disclose controlling two master boilers each containing secondary boilers and sub boilers. In response the Office respectfully notes that the claim as amended does say two master controllers “contain” secondary boilers, but they are in “operative connection.” As more fully set forth in paragraphs 7 and 8 above, and annotated Figs. 1 and 3, Paine shows all the limitations except there are at least two master boilers, and not just one. However, providing two instead of one is an obvious duplication of parts, as more fully set forth above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                   

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762